DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/11/2020.  Claims 11-25 and 27-30 are pending for consideration in this Office Action.

Response to Amendment

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the occupancy sensor in at least claims 21 and 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract contains language that is not a concise statement of the disclosure.  In particular, the recitation of the language “can include” and “can be’ could be construed as not being a concise statement.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Claims 21 and 27, the recitation of “…an occupancy sensor,” is not described in the specifications such that one skilled in the art would necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least page 3 of the specifications appear to describe a pressure or stretch sensor to determine when a reservoir is placed or removed from a housing but is silent to the existence of an occupancy sensor.  
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 21 and 27, the recitation of “… an occupancy sensor,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “an occupancy sensor” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.

For examination purposes, the limitation has been interpreted as a - - stretch sensor - - for clarity.

All claims not specifically addressed above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11, 12, 14-24 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaafar et al. (US2002/0104318) in view of Parker, JR. et al. (US2009/0157219).

Regarding Claim 11, Jaafar teaches a reservoir temperature monitoring and control device [fig 2] comprising a housing [walls 16, 18, 20] at least partially expandable to receive to a reservoir [22] therein [0018]; 
a temperature sensor [38] coupled to the housing, the temperature sensor configured to measure a temperature of a material within the reservoir when the reservoir is positioned within the housing [0020; 0023; fig 2];  and 
a temperature control device [24] within or coupled to the housing and configured to, when the reservoir is located within the housing, cool and heat the reservoir based on the measured temperature of the material within the reservoir [0023; 0024].  Jaafar does 
However, Parker teaches an insulating sleeve for thermal stability and monitoring or vial fluids [0024] having a stretch sensor [at least an integrity circuit] connected to a housing [1002] and expandable with the housing, the stretch sensor configured to detect when the reservoir is positioned in the housing [0036; where pressure sensor and/or shock/vibration sensors are disclosed and it involves ordinary skill in the art to configure the sensors of Parker to detect movement of the reservoir] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow a user to determine if the vial has been tampered with.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jaafar to have a stretch sensor connected to the housing and expandable with the housing, the stretch sensor configured to detect when the reservoir is positioned in the housing in view of the teachings of Parker where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. allow a user to determine if the vial has been tampered with.

Regarding Claim 12, Jaafar, as modified, teaches the invention of Claim 11 above and Parker teaches where the temperature sensor is located on an inner surface of the housing and configured to contact the reservoir when the reservoir is position in the housing [0035].

Regarding Claim 14, Jaafar, as modified, teaches the invention of Claim 11 above and Jaafar teaches wherein the temperature control device is configured to, when the reservoir is located within the housing, heat the reservoir based on the measured temperature of the material within the reservoir [0023; 0024].

Regarding Claim 15, Jaafar, as modified, teaches the invention of Claim 14 above and Jaafar teaches where the temperature control device [24] is located on an inner surface of the housing [0018].

Regarding Claim 16, Jaafar, as modified, teaches the invention of Claim 14 above and Jaafar teaches where the temperature control device includes a micro-Peltier device [0018].

Regarding Claim 17, Jaafar, as modified, teaches the invention of Claim 11 above and Parker teaches where the stretch sensor is configured to detect instances the reservoir is inserted into the housing and removed from the housing [0036].

Regarding Claim 18, Jaafar, as modified, teaches the invention of Claim 11 above and Jaafar teaches a processor [36] in communication with the temperature sensor [38] and the temperature control device [24], the processor configured to control the temperature control device based on the measured temperature of the material within the reservoir [0023; 0024] and Parker teaches where a processor is within the housing [0035].


Regarding Claim 19, Jaafar, as modified, teaches the invention of Claim 18 above and teaches wherein the processor receives the temperature of the material within the reservoir from the temperature sensor; and operate the temperature control device to cool the reservoir based on the measured temperature of the material within the reservoir [As modified above, see the rejection of Claim 18 for detailed discussion].

Regarding Claim 20, Jaafar, as modified, teaches the invention of Claim 11 above and Parker teaches a display [3003] positioned on the housing, the display configured to display a current temperature based on the measured temperature of the material within the housing [0036; 0047].

Regarding Claim 21, Jaafar teaches a reservoir temperature monitoring device [fig 1] comprising: a housing [at least walls 16, 18, 20] at least partially expandable to receive to a reservoir [22] therein [0018], the housing conformable to a shape of at least a portion of the reservoir [0021].  Jaafar does not explicitly teach a stretch sensor connected to the housing to detect whether the reservoir is positioned in the housing.
However, Parker teaches an insulating sleeve for thermal stability and monitoring or vial fluids [0024] having a stretch sensor [at least an integrity circuit] connected to a housing [1002] to detect whether the reservoir is positioned in the housing [0036] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow a user to determine if the vial has been tampered with.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jaafar to have a 

Regarding Claim 22, Jaafar, as modified, teaches the invention of Claim 21 above and Jaafar teaches a temperature sensor [38] coupled to the housing [0020], the temperature sensor configured to measure a temperature of a material within the reservoir when the reservoir is positioned within the housing [0020]; and a temperature control device [24] within or coupled to the housing and configured to, when the reservoir is located within the housing, cool the reservoir based on the measured temperature of the material within the reservoir [0023; 0024].

Regarding Claim 23, Jaafar, as modified, teaches the invention of Claim 22 above and Parker teaches where a temperature sensor is located on an inner surface of the housing and configured to contact the reservoir when the reservoir is located within the housing [0035].

Regarding Claim 24, Jaafar, as modified, teaches the invention of Claim 22 above and Jaafar teaches wherein the temperature control device [24] is configured to, when the reservoir is located within the housing, heat the reservoir based on the temperature of the material within the reservoir [0023; 0024].



Regarding Claim 27, Jaafar, as modified, teaches the invention of Claim 21 above and Parker teaches a stretch sensor or a pressure sensor [As modified above, see the rejection of Claim 21 for detailed discussion].

Regarding Claim 29, Jaafar, as modified, teaches the invention of claim 28 above and Jaafar teaches a temperature control device [24] coupled to the housing and configured to, when the reservoir is located within the housing, cool the reservoir based on the measured temperature of the material within the reservoir [0023; 0024].

Regarding Claim 30, Jaafar, as modified, teaches the invention of Claim 28 above and Parker teaches wherein the stretch sensor [As modified above, see the rejection of Claim 28 above for detailed discussion] is configured to detect every instance the housing is accessed [0036].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaafar et al. (US2002/0104318) and Parker, JR. et al. (US2009/0157219) as applied to claims 11 and 21 above, and further in view of Foerter (DE102005003562A1).

Regarding Claim 13, Jaafar, as modified, teaches the invention of Claim 11 above but does not explicitly teach an outside temperature sensor configured to measure an ambient temperature.
However, Foerter teaches a transport container for refrigerated goods [0001] having an outside temperature sensor [5] configured to measure an ambient temperature [0029] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Jaafar to have an outside temperature sensor configured to measure an ambient temperature in view of the teachings of Foerter where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a means by which the thermal state of refrigerated goods can be determined based on ambient temperature.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaafar et al. (US2002/0104318) and Parker, JR. et al. (US2009/0157219) as applied to claim 21 above, and further in view of Wilkinson et al. (US2012/0285180).

Regarding Claim 25, Jaafar, as modified, teaches a processor [36] in communication with the temperature sensor [38] and the temperature control device [24], the processor configured to receive the temperature of the material within the reservoir from the temperature sensor; and operate the thermoelectric temperature control device to heat and cool the reservoir based on the measured temperature of the material within the reservoir [0023; 0024] and Parker teaches where a processor is within the housing [0035]. Jaafar, as modified, does not teach a second temperature sensor configured to measure a temperature exterior to the housing; where the processor receives the exterior temperature from the second temperature sensor; and operates the thermoelectric temperature control device to heat and cool the reservoir based on the exterior temperature.

the processor configured to: receive the temperature of the material within a reservoir [vial] from the temperature sensor [0055]; a second temperature sensor [external temperature sensor 810] configured to measure a temperature exterior to the housing [0055]; receive the exterior temperature from the second temperature sensor [0055]; and operate the thermoelectric temperature control device [610] to heat and cool the reservoir based on the measured temperature of the material within the reservoir and based on the exterior temperature [0054; 0055].
Wilkinson teaches that it is known in the field of endeavor of cooling devices to utilize both internal temperature sensors and external temperature sensors to control a cooling device of a medicine cooler in order to maintain required refrigeration and thereby avoiding a condition whereby medications are ineffective or harmful [0059].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Jaafar to a second temperature sensor configured to measure a temperature exterior to the housing; where the processor receives the exterior temperature from the second temperature sensor; and operates the thermoelectric temperature control device to heat and cool the reservoir based on the exterior temperature in view of the teachings of Wilkinson in order to maintain required refrigeration and thereby avoiding a condition whereby medications are ineffective or harmful.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 11, 21 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,383,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the 10,383,791 patent teaches at least a reservoir temperature monitoring device having a flexible housing, temperature sensor and stretch sensor and is configured to cool and/or heat the reservoir using a cooling mechanism based upon a measured temperature [see at least claim 1].

Response to Arguments

A)
On pages 10-12 of the remarks, Applicant argues with respect to Claim 11 that Jaafar et al. (US2002/0104318, hereinafter “Jaafar”) as modified by Parker, JR. et al. (US2009/0157219, hereinafter “Parker”) does not teach "...a stretch sensor."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Parker teaches an insulating sleeve for thermal stability and monitoring or vial fluids [0024] having a stretch sensor [at least an integrity circuit; 0036; where one skilled in the art would recognize that an integrity circuit that detects at least electrical resistance necessarily encompasses a stretch sensor.  See at least Dunne et al. (US2014/0238151) at 0005 where a stretch sensor is disclosed that is configured to detect 


B)
On pages 12 – 13 of the remarks, Applicant argues with respect to Claim 20 that Jaafar et al. (US2002/0104318, hereinafter “Jaafar”) as modified by Parker, JR. et al. (US2009/0157219, hereinafter “Parker”) does not teach "...a display positioned on the housing, the display configured to display a current temperature based on the measured temperature of the material within the housing."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, a display [3003] positioned on the housing, the display configured to display a current temperature based on the measured temperature of the material within the housing [0036; 0047; where one skilled in the art would recognize that the number of sensor disclosed by Parker are used to provide information about the contents of the materials within the housing including temperature and Parker goes on to disclose that a display can be used to display such information].  Thus, one skilled in the art would conclude that the display positioned on the housing necessarily displays a current temperature based on the measured temperature of the material within the housing.  Accordingly, the rejection is maintained.

C)

On page 13 of the remarks, Applicant argues with respect to Claim 21 that Jaafar et al. (US2002/0104318, hereinafter “Jaafar”) as modified by Parker, JR. et al. (US2009/0157219, hereinafter “Parker”) does not teach "...an occupancy sensor."  Applicant's arguments have been considered but are not persuasive. 

In response to Applicant's arguments, a rejections pursuant to 112 1st and 112 2nd has been levied with regard to an “occupancy sensor.”  Applicant has not disclosed an occupancy sensor.  In fact Applicant has on page 3 of the disclosure has identified a pressure or stretch sensor and makes no mention of an “occupancy” sensor.  Thus, Applicant’s argument is moot.

D)

On pages 14-15 of the remarks, Applicant argues that the combination of Jaafar and Parker is improper.  In particular, Applicant argues that the integrity circuit disclosed in Parker would not work with the structure of Jaafar because Jaafar does not disclose a lock.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Applicant appears to overlook structure of fig 1 where the device of Parker is configured as a sleeve [0027; 0028] and where the integrity circuit can be RFID tags, humidity, shock/vibration, light, radiation, and pressure sensors as needed that can be embedded in the material.  Thus, one skilled in the art would conclude that the combination of Jaafar and Parker is proper.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunne et al. (US2014/0238151) cited to teach a stretch sensor;
Bouton et al. (US2015/0306373) cited to teach a stretch sensor;
Wolf (US5809997) cited to teach a strain guage to detect when a vial is removed from a housing.  See Wolf at col 16, lines 17-41. See fig 12.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763